 
 
AIRPORT II PROPERTY MANAGEMENT, LLC


FULL SERVICE LEASE


1. BASIC LEASE PROVISIONS ("Basic Lease Provisions")
1.1 Parties: This Lease, dated for reference purposes only, March 7, 2008, is
made by and between Airport II Property Management, LLC (herein called "Lessor")
and Document Capture Technologies, Inc. (herein called "Lessee").
1.2 Premises: Suite Number 178, consisting of approximately 5,493 rentable
square feet and 4,479 useable square feet, more or less, as defined in paragraph
2  (the "Premises").  A 15% load is included in the total approximate square
feet.
1.3 Building: Commonly described as being located at 1798 Technology Drive in
the City of San Jose, County of Santa Clara, and State of California and as
defined in paragraph 2.
1.4 Use: General office use and related legal uses, subject to paragraph 6.
1.5 Term: Two (2) years commencing on July 1, 2008 ("Commencement Date") and
ending June 30, 2010 (“Termination Date”), as defined in paragraph 3.
1.6 Base Rent: Shall be payable on the first day of each month in accordance
with paragraphs 1.7 and 4.1 herein.
 
1.7 Base Rent Schedule:
07/01/08 to 06/30/09:  $11,535.30 per month ($2.10 per square foot)

 
07/01/09 to 06/30/10:  $12,359.25 per month ($2.25 per square foot)

 
1.8 Operating Expenses Schedule:
07/01/08 to 06/30/09:  $346.05 per month (3% of 1st year’s monthly rent)

 
 
07/01/09 to 06/30/10:  $370.77 per month (3% of 2nd year’s monthly rent)

 
1.9 Base Rent and Other Monies Paid Upon Execution:

 
(a) Base Rent:  $11,535.30

 
 
(b) Operating Expenses: $346.05

(c) Security Deposit: $0    ($22,432.20 on file)
(d) Other:  $0
(e) Total due upon Execution of this Lease:  $0


1.10 Business Hours for the Building:  7:00 a.m. to 7:00 p.m. Monday through
Friday (except Building Holidays).


2.  PREMISES, PARKING AND COMMON AREAS:
2.1 Premises: The Premises are a portion of a building, herein sometimes
referred to as the "Building" identified in paragraph 1.3 of the Basic Lease
Provisions "Building" shall include adjacent parking structures used in
connection therewith The Premises, the Building, the Common Areas, the land upon
which the same are located, along with all other buildings and improvements
thereon or thereunder, are herein collectively referred to as the "Office
Building Project". Lessor hereby leases to Lessee and Lessee leases from Lessor
for the term, at the rental rate, and upon all of the conditions set forth
herein, the real property referred to in the Basic Lease Provisions, paragraph
1.2, as the "Premises", including rights to the Common Areas as hereinafter
specified.  Lessee agrees that Lessee has been given a full and fair opportunity
to determine and confirm the square footage of the Premises and further agrees
that the square footage referenced in the Basic Lease Provisions, paragraph 1.2,
is conclusively deemed accurate.
2.2 Vehicle Parking:  So long as Lessee is not in default, and subject to the
rules and regulations attached hereto, and as established by Lessor from time to
time, Lessee shall be entitled to rent and use n/a (#) unreserved parking spaces
in the Office Building Project.  There shall be no overnight parking.
(a) If Lessee commits, permits or allows any of the prohibited activities
described in the Lease or the rules then in effect, then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove or tow away the vehicle involved and charge the cost to Lessee,
which cost shall be immediately payable upon demand by Lessor.
2.3 Common Areas - Definition. The term "Common Areas" is defined as all areas
and facilities outside the Premises and within the exterior boundary line of the
Office Building Project that are provided and designated by Lessor from time to
time for the general non-exclusive use of Lessor, Lessee and of other lessees of
the Office Building Project and their respective employees, suppliers, shippers,
customers and invitees, including, but not limited to, common entrances,
lobbies, corridors, stairways and stairwells, public restrooms, elevators,
escalators, parking areas to the extent not otherwise prohibited by this Lease,
loading and unloading areas, trash areas, roadways, sidewalks, walkways,
parkways, ramps, driveways, landscaped areas and decorative walls, but shall not
have any right to the roof, the exterior walls, the area above the dropped
ceilings, or the utility raceways of the building containing the Premises or to
any other building in the Office Building Project.
2.4 Common Areas - Rules and Regulations. Lessee agrees to abide by and conform
to the rules and regulations attached hereto as Exhibit 'A' with respect to the
Office Building Project and Common Areas, and to cause its employees, suppliers,
shippers, customers and invitees to so abide and conform. Lessor or such other
person(s) as Lessor may appoint shall have the exclusive control and management
of the Common Areas and shall have the right from time to time to modify, amend
and enforce said rules and regulations.  Lessor shall not be responsible to
Lessee for the non-compliance with said rules and regulations by other lessees,
their agents, employees and invitees of the Office Building Project.
2.5 Common Areas - Changes. Lessor shall have the right, in Lessor's sole
discretion, from time to time:
(a) To make changes to the Building interior and exterior and Common Areas,
including, without limitation, changes in the location, size, shape, number, and
appearance thereof, including but not limited to the lobbies, windows,
stairways, air shafts, elevators, escalators, restrooms, driveways, entrances,
parking spaces, parking areas, loading and unloading areas, ingress, egress,
direction of traffic, decorative walls, landscaped areas and walkways; provided,
however, Lessor shall at all time provide the parking facilities required by
applicable law:
(b) To close temporarily any of the Common Areas for maintenance purposes so
long a reasonable access to the Premises remains available;
(c) To designate other land and improvements outside the boundaries of the
Office Building Project to be a part of the Common Areas, provided that such
other land and improvements have a reasonable and functional relationship to the
Office Building Project;
(d) To add additional buildings and improvements to the Common Areas:
(e) To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Office Building Project, or any portion thereof:
(f) To do and perform such other act and make such other changes in, to or with
respect to the Common Areas and Office Building Project as Lessor may, in the
exercise of sound business judgment deem to be appropriate.
 
Initials
_____
_____
 

--------------------------------------------------------------------------------


 
3. TERM.
3.1 Term. The term Commencement Date and Termination Date of this Lease shall be
as specified in paragraph 1.5 of the Basic Lease Provisions.
3.2 Delay in Possession. Notwithstanding said Commencement Date, if for any
reason Lessor cannot deliver possession of the Premises to Lessee on said date
and subject to paragraph 32(b), Lessor shall not be subject to any liability
therefor, nor shall such failure affect the validity of this Lease or the
obligations of Lessee hereunder or extend the term hereof; but, in such case,
Lessee shall not be obligated to pay rent or perform any other obligation of
Lessee under the terms of this Lease, except as may be otherwise provided in
this Lease, until possession of the Premises is tendered to Lessee, as
hereinafter defined; provided, however, that if Lessor shall not have delivered
possession of the Premises within sixty (60) days following said Commencement
Date, as the same may be extended under the terms of a Work Letter executed by
Lessor and Lessee, Lessee may, at Lessee's option by notice in writing to
Lessor, within ten (10) days thereafter, cancel this Lease, in which event the
parties shall be discharged from all obligations hereunder, provided however
that as to Lessee's obligations, Lessee first reimburses Lessor for all costs
incurred for Non-Standard improvements and as to Lessor's obligations, Lessor
shall return any money previously deposited by Lessee (less any offsets due
Lessor for Non-Standard Improvements); and provided further that if such written
notice by Lessee is not received by Lessor within said ten (10) day period,
Lessee's right to cancel this Lease hereunder shall terminate and be of no
further force and effect.
(a) Possession Tendered - Defined. Possession of the Premises shall be deemed
tendered to Lessee ("Tender of Possession") when (1) the improvements to be
provided by Lessor under this Lease are substantially completed, (2) the
Building utilities are ready for use in the Premises, and (3) Lessee has
reasonable access to the Premises.
(b) Delays Caused by Lessee. There shall be no abatement of rent, and the sixty
(60) day period following the Commencement Date before which Lessee's right to
cancel this Lease accrues under paragraph 3.2, shall be deemed extended to the
extent of any delays caused by acts or omissions of Lessee, Lessee's agents,
employees and contractors.
3.3 Early Possession. If Lessee occupies the Premises prior to said Commencement
Date, such occupancy shall be subject to all provisions of this Lease, such
occupancy shall not change the termination date, and Lessee shall not pay rent
for such early occupancy.
3.4 Uncertain Commencement. In the event commencement of the Lease term is
defined as the completion of the improvements, Lessee and Lessor shall execute
an amendment to this Lease establishing the date of Tender of Possession (as
defined in paragraph 3.2(a) or the actual taking of possession by Lessee,
whichever first occurs, as the Commencement Date.
3.5 Lessee Compliance. Lessor shall not be required to tender possession of the
Premises to Lessee until Lessee complies with its obligation to provide evidence
of insurance (Paragraph 8.3). Pending delivery of such evidence, Lessee shall be
required to perform all of its obligations under this Lease from and after the
Commencement Date, including the payment of Rent, notwithstanding Lessor's
election to withhold possession pending receipt of such evidence of insurance.
Further, if Lessee is required to perform any other conditions prior to or
concurrent with the Commencement Date, the Commencement Date shall occur but
Lessor may elect to withhold possession until such conditions are satisfied.


4. RENT.
4.1 Base Rent.  Subject to adjustment as provided in paragraph 1.7 and except as
may be otherwise expressly provided in this Lease, Lessee shall pay to Lessor
the Base Rent for the Premises set forth in paragraph 1.7 of the Basic Lease
Provisions, without offset or deduction. Lessee shall pay Lessor upon execution
hereof the advance Base Rent described in paragraph 1.8 of the Basic Lease
provisions.  Rent for any period during the term hereof which is for less than
one month shall be prorated based upon the actual number of days of the calendar
month involved.  Rent shall be payable in lawful money of the United States to
Lessor at the address stated herein or to such other persons or at such other
places as Lessor may designate in writing
4.2 Operating Expenses. Lessee shall pay to Lessor, in addition to Base Rent,
the amount set forth in paragraph 1.9 of the Basic Lease Provisions, as fixed
Operating Expenses, without offset or deduction, and payable on the first day of
each month in the manner described in paragraph 4.1.


5. SECURITY DEPOSIT. Lessee shall deposit with Lessor upon execution hereof the
Security Deposit as security for Lessee's faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
under this Lease, Lessor may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount due Lessor, including late
charges, or to reimburse or compensate Lessor for any liability, expense, loss
or damage which Lessor may suffer or incur by reason thereof. If Lessor uses or
applies all or any portion of said Security Deposit, Lessee shall within ten
(10) days after written request therefor deposit monies with Lessor sufficient
to restore said Security Deposit to the full amount required by this Lease.  If
the Base Rent increases during the term of this Lease, Lessee shall, upon
written request from Lessor, deposit additional monies with Lessor so that the
total amount of the Security Deposit shall at all times bear the same proportion
to the increased Base Rent as the initial Security Deposit bore to the Initial
Base Rent.  Should the Use (Paragraph 1.4) be amended to accommodate a material
change in the business of Lessee or to accommodate a sublessee or assignee,
Lessor shall have the right to increase the Security Deposit to the extent
necessary, in Lessor's reasonable judgment, to account for any increased wear
and tear that the Premises may suffer as a result thereof. If a change in
control of Lessee occurs during this Lease and following such change the
financial condition of Lessee is, in Lessor's reasonable judgment, significantly
reduced, Lessee shall deposit such additional monies with Lessor as shall be
sufficient to cause the Security Deposit to be at a commercially reasonable
level based on said change in financial condition.  Lessor shall not be required
to keep the Security Deposit separate from its general accounts. Within fourteen
(14) days after the expiration or termination of this Lease, if Lessor elects to
apply the Security Deposit only to unpaid Rent, and otherwise within thirty (30)
days after the Premises have been vacated pursuant to Paragraph 7.2(b) below,
Lessor shall return that portion of the Security Deposit not used or applied by
Lessor.  No part of the Security Deposit shall be considered to be held in
trust, to bear interest or to be prepayment for any monies to be paid by Lessee
under this Lease.  It is specifically understood that Lessee shall have no right
at any time to apply said Security Deposit, or any portion thereof, to any of
its Rent obligations (including its last month’s Rent) or to any other sums due
and payable by Lessee under this Lease.
 
Initials
_____
_____
 
2

--------------------------------------------------------------------------------


 
6. Use.
6.1   Use.  The Premises shall be used and occupied only for the Use specified
in Paragraph 1.4, or any other legal use which is reasonably comparable thereto,
and for no other purpose.  Lessee shall not use or permit the use of the
Premises in a manner that is unlawful, creates damage, waste or a nuisance, or
that disturbs owners and/or occupants of, or causes damage to neighboring
properties.  Lessor shall not unreasonably withhold or delay its consent to any
written request for a modification of the Use, so long as the same will not
impair the structural integrity of the improvements on the Premises or the
mechanical or electrical systems therein, or is not significantly more
burdensome to the Premises.  If lessor elects to withhold consent, Lessor shall
within five (5) business days after such request give written notification of
same, which notice shall include an explanation of Lessor=s objections to the
change in use.
6.2   Compliance.
(a) Lessor warrants to Lessee that the Premises, in the state existing on the
date that the Lease term commences, but without regard to alterations or
improvements made by Lessee or the use for which Lessee will occupy the
Premises, do not violate any covenants or restrictions of record in effect on
such Lease term Commencement Date.  In the event it is determined that this
warranty has been violated, then it shall be the obligation of the Lessor, after
written notice from Lessee, to promptly, at Lessor's sole cost and expense,
rectify any such violation.  In the event Lessee does not give to Lessor written
notice of the violation of this warranty within six (6) months from the date
that the Lease term commences, the correction of same shall be the obligation of
the Lessee at Lessee's sole cost The warranty contained in this paragraph 6.2(a)
shall be of no force or effect if, prior to the date of this Lease, Lessee was
an owner or occupant of the Premises and, in such event, Lessee shall correct
any such violation at Lessee's sole cost.
(b) Except as provided in paragraph 6.2(a), Lessee shall, at Lessee's expense,
promptly comply with all applicable statutes (including Americans with
Disabilities Act and O.S.H.A.), ordinances, rules, regulations, orders,
covenants and restrictions of record, and requirements of any fire insurance
underwriters or rating bureaus, now in effect or which may hereafter come into
effect, whether or not they reflect a change in policy from that now existing,
during the term or any part of the term hereof, relating in any manner to the
Premises and the occupation and use by Lessee of the Premises.  Lessee shall
conduct its business in a lawful manner and shall not use or permit the use of
the Premises or the Common Area in any manner that will tend to create waste or
a nuisance or shall tend to disturb other occupants of the Office Building
Project.
6.3 Condition of Premises.
(a) Lessee warrants to Lessor that Lessee has conducted a thorough inspection of
the Premises including, without limitation, the plumbing, lighting, air
conditioning, and heating system, and Lessee accepts the Premises in the
condition existing on the Commencement Date.
(b) Except as otherwise provided in this Lease, Lessee hereby accepts the
Premises and the Office Building Project in their condition existing as of the
Lease Commencement Date or the date that Lessee takes possession of the
Premises, whichever is earlier, subject to all applicable zoning, municipal,
county and state laws, ordinances and regulations governing and regulating the
use of the Premises, and any easements, covenants or restrictions of record, and
accepts this Lease subject thereto and to all matters disclosed thereby and by
any exhibits attached hereto.  Lessee acknowledges that it has satisfied itself
by its own independent investigation that the Premises are suitable for its
intended use, and that neither Lessor nor Lessor's agent or agents has made any
representation or warranty as to the present or future suitability of the
Premises, Common Areas or Office Building Project for the conduct of Lessee's
business.
6.4 Waste Nuisance. Lessee shall not use the premises in any manner that will
constitute waste, nuisance, or unreasonable annoyance (including, without
limitation, unreasonable noise, the use of loudspeakers or sound or light
apparatus that can be heard or seen outside the Premises) to other tenants in
the Building or occupants of neighboring properties.  Lessee shall not use the
Premises for vehicle repair, sleeping, washing clothes, cooking, or the
preparation, manufacturing or mixing of anything that might emit any odor or
objectionable noises or lights into the Building or onto neighboring properties.


7. MAINTENANCE, REPAIRS, ALTERATIONS AND COMMON AREA SERVICES.
7.1 Lessor's Obligations. Lessor shall keep the Office Building Project,
including the Premises, interior and exterior walls, roof and Common Areas,
whether used exclusively for the Premises or in common with other Premises, in
good condition and repair; provided, however, Lessor shall not be obligated to
paint, repair or replace wall coverings, or to repair or replace any
improvements that are not ordinarily a part of the Building.  Except as provided
in paragraph 9.5, there shall be no abatement of rent or liability of Lessee on
account of any injury or interference with Lessee's business with respect to any
improvements, alterations or repairs made by Lessor to the Office Building
Project or any part thereof.  Lessee expressly waives the benefits of any
statute now or hereafter in effect which would otherwise afford Lessee the right
to make repairs at Lessor's expense or to terminate this Lease because of
Lessor's failure to keep the Premises in good order, condition and repair.
 7.2 Lessee's Obligations.
(a) Notwithstanding Lessor's obligation to keep the Premises in good condition
and repair, Lessee shall be responsible for payment of the cost thereof to
Lessor as additional rent for that portion of the cost of any maintenance and
repair of the Premises, or any equipment (wherever located) that serves only
Lessee or the Premises, to the extent such cost is attributable to causes beyond
normal wear and tear.  Lessee shall be responsible for the cost of painting,
repairing or replacing wall coverings, and to repair or replace any Premises
improvements that are not ordinarily a part of the Building.  Lessor may, at its
option, upon reasonable notice, perform such maintenance or repair at Lessee’s
cost that is otherwise Lessee's responsibility hereunder.
(b) On the last day of the term hereof, or on any sooner termination, Lessee
shall surrender the Premises to Lessor in the same condition as received,
ordinary wear and tear excepted, clean and free of debris.  Any damage or
deterioration of the Premises shall not be deemed ordinary wear and tear if the
same could have been prevented by good maintenance practices by Lessee.  Lessee
shall repair all penetrations and damage (including markings to walls and stains
in carpet). Lessee shall repair any damage to the Premises occasioned by the
installation or removal of Lessee's trade fixtures, alterations, furnishings and
equipment.  Except as otherwise stated in this Lease, Lessee shall leave the air
lines, power panels, electrical distribution systems, lighting fixtures, air
conditioning, window coverings, wall coverings, carpets, wall paneling, ceilings
and plumbing on the Premises in good operating condition.  Should Lessee fail to
surrender the Premises in the condition described herein, it is agreed and
understood that Lessor may elect to deem the lease as a holdover lease pursuant
to Paragraph 25 herein and Lessee shall pay rent at the rate set forth in such
Paragraph 25.
7.3 Alterations and Additions.
(a) Lessee shall not, without Lessor's prior written consent, make any
alterations, improvements, additions, Utility Installations or repairs in, on or
about the Premises, or the Office Building Project.  As used in this paragraph
7.3, the term "Utility Installation" shall mean carpeting, window and wall
coverings, power panels, electrical distribution systems, lighting fixtures, air
conditioning, plumbing, and telephone and telecommunication wiring and
equipment. At the expiration of the term, Lessor may elect ownership or require
the removal of any or all of said alterations, improvements, additions or
Utility Installations, and the restoration of the Premises and the Office
Building Project to their prior condition, at Lessee's expense.  Should Lessor
permit Lessee to make its own alterations, improvements, additions or Utility
Installations, Lessee shall use only such contractor as has been expressly
approved by Lessor, and Lessor may require Lessee to provide Lessor, at Lessee's
sole cost and expense, a lien and completion bond in an amount equal to one and
one-half times the estimated cost of such improvements, to insure Lessor against
any liability for mechanic's and materialmen's liens and to insure completion of
the work.  Should Lessee make any alterations, improvements, additions or
Utility Installations without the prior approval of Lessor, or use a contractor
not expressly approved by Lessor, Lessor may, at any time during the term of
this Lease, require that Lessee remove any part or all of the same.
 
Initials
_____
_____
 
3

--------------------------------------------------------------------------------


 
(b) Any alterations, improvements, additions or Utility Installations in or
about the Premises or the Office Building Project that Lessee shall desire to
make shall be presented to Lessor in written form, with proposed detailed
plans.  If Lessor shall give its consent to Lessee's making such alterations,
improvements, additions or Utility Installations, the consent shall be deemed
conditioned upon Lessee acquiring a permit to do so from the applicable
governmental agencies, furnishing a copy thereof to Lessor prior to the
commencement of the work, and compliance by Lessee with all conditions of said
permit in a prompt and expeditious manner.
(c) Lessee shall pay, when due, all claims for labor or materials furnished or
alleged to have been furnished to or for Lessee or for use in the Premises,
which claims are or may be secured by any mechanic's or materialmen's lien
against the Premises, the Building or the Office Building Project, or any
interest therein.
(d) Lessee shall give Lessor not less than ten (10) days notice prior to the
commencement of any work in the Premises by Lessee, and Lessor shall have the
right to post notices of non-responsibility in or on the Premises or the
Building as provided by law.  If Lessee shall, in good faith, contest the
validity of any such lien, claim or demand, then Lessee shall, at its sole
expense, defend itself and Lessor against the same and shall pay and satisfy any
such adverse judgment that may be rendered thereon before the enforcement
thereof against the Lessor or the Premises, the Building or the Office Building
Project, upon the condition that if Lessor shall require, Lessee shall furnish
to Lessor a surety bond satisfactory to Lessor in an amount equal to such
contested lien claim or demand indemnifying Lessor against liability for the
same and holding the Premises, the Building and the Office Building Project free
from the effect of such lien or claim.  In addition, Lessor may require Lessee
to pay Lessor's reasonable attorneys' fees and costs in participating in such
action if Lessor shall decide it is to Lessor's best interest so to do.
(e) All alterations, improvements, additions and Utility Installations (whether
or not such Utility Installations constitute trade fixtures of Lessee), which
may be made to the Premises by Lessee, including but not limited to, floor
coverings, paneling, doors, drapes, built-ins, moldings, sound attenuation, and
lighting and telephone or communication systems, conduit, wiring and outlets,
shall be made and done in a good and workmanlike manner and of good and
sufficient quality and materials and shall be the property of Lessor and remain
upon and be surrendered with the Premises at the expiration of the Lease term,
unless Lessor requires their removal pursuant to paragraph 7.3(a).  Provided
Lessee is not in default, notwithstanding the provisions of this paragraph
7.3(e), Lessee's personal property and equipment, other than that which is
affixed to the Premises so that it cannot be removed by Lessee subject to the
provisions of paragraph 7.2.
(f) Lessee shall provide Lessor with as-built plans and specifications for any
alterations, improvements, additions or Utility Installations.
7.4 Utility Additions. Lessor reserves the right to install new or additional
utility facilities throughout the Office Building Project for the benefit of
Lessor or Lessee, or any other lessee of the Office Building Project, including,
but not by way of limitation, such utilities as plumbing, electrical systems,
communication systems, and fire protection and detection systems, so long as
such installations do not unreasonably interfere with Lessee's use of the
Premises.


8.  INSURANCE; INDEMNITY.
8.1   Liability Insurance.
(a) Carried by Lessee.  Lessee shall obtain and keep in force a Commercial
General Liability Policy of Insurance protecting Lessee and Lessor as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto.  Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $2,000,000 per occurrence with an "Additional Insured-Managers and
Lessors of Premises Endorsement" and contain the "Amendment of the Pollution
Exclusion Endorsement" for damage caused by heat, smoke or fumes from a hostile
fire. The Policy shall not contain any Insured exclusions as between Insured
persons or organizations, but shall include coverage for liability assumed under
this Lease as an "insured contract" for the performance of Lessee's indemnity
obligations under this Lease. The limits of said insurance shall not, however,
limit the liability of Lessee nor relieve Lessee of any obligation hereunder.
All insurance carried by Lessee shall be primary to and not contributory with
any similar insurance carried by Lessor, whose insurance shall be considered
excess insurance only.
(b) Carried by Lessor. All insurance maintained by Lessor shall be for the sole
benefit of Lessor and under Lessor's sole control.
 (1) Property Insurance. Lessor agrees to maintain property insurance insuring
the Building against damage or destruction due to risks including fire,
vandalism and malicious mischief in an amount not less than the replacement cost
thereof in the form and with deductibles and endorsements as selected by Lessor
At its election, Lessor may instead obtain "All Risk" coverage, and may also
obtain earthquake, pollution, and/or flood insurance in amounts selected by
Lessor.
(2) Optional Insurance. Lessor, at Lessor's option, may also carry insurance
against loss of rent, in an amount equal to the amount of Base Rent and
Additional Rent that Lessor could be required to abate to all Building tenants
in the event of condemnation, damage or destruction for a period of twelve (12)
months.  Lessor may also carry such other insurance, as Lessor may deem prudent
or advisable, including, without limitation, liability insurance in such amounts
and on such terms, as Lessor shall determine.  Lessor shall not be obligated to
insure any furniture, machinery, goods, inventory or supplies which Tenant may
keep or maintain in the Premises, or any leasehold improvements, additions or
alterations within the Premises.
(c) Adjacent Premises. If the Premises are part of a larger building, or of a
group of buildings owned by Lessor which are adjacent to the Premises, the
Lessee shall pay for any increase in the premiums for the property insurance of
such building or buildings if said increase is caused by Lessee's acts,
omissions, use or occupancy of the Premises.
8.2 Lessee's Property/Business Interruption Insurance.
(a) Property Damage. Lessee shall obtain and maintain insurance coverage on all
of Lessee's personal property, Trade Fixtures, and Lessee Owned Alterations and
Utility Installations. Such insurance shall be full replacement cost coverage
with a deductible of not to exceed $1,000 per occurrence. The proceeds from any
such insurance shall be used by Lessee for the replacement of personal property,
Trade Fixtures and Lessee Owned Alterations and Utility Installations.  Lessee
shall provide Lessor with written evidence that such insurance is in force.
(b) Business Interruption. Lessee shall obtain and maintain loss of income and
extra expense insurance in amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.
(c) No Representation of Adequate Coverage. Lessor makes no representation that
the limits or forms of coverage of insurance specified herein are adequate to
cover Lessee's property, business operations or obligations under this Lease.
8.3 Insurance Policies. Insurance required herein shall be by companies duly
licensed or admitted to transact business in the state where the Premises are
located, and maintaining during the policy term a "General Policyholders Rating"
of at least A-, V, as set forth in the most current issue of "Best's Insurance
Guide@ or such other rating as may be required by a Lender.  Lessee shall not do
or permit to be done anything that invalidates the required insurance
policies.  Lessee shall, prior to the Start Date, deliver to Lessor certified
copies of policies of such insurance or certificates evidencing the existence
and amounts of the required insurance.  No such policy shall be cancelable or
subject to modification except after thirty (30) days prior written notice to
Lessor.  Lessee shall, at least thirty (30) days prior to the expiration of such
policies, furnish Lessor with evidence of renewals or "insurance binders"
evidencing renewal thereof, or Lessor may order such insurance and charge the
cost thereof to Lessee, which amount shall be payable by Lessee to Lessor upon
demand.  Such policies shall be for a term of at least one year, or the length
of the remaining term of this Lease, whichever is less.
8.4 Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lessor each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to its
property arising out of or Incident to the perils required to be insured against
herein The effect of such releases and waivers is not limited by the amount of
insurance carried or required, or by any deductibles applicable hereto. The
Parties agree to have their respective property damage insurance carriers waive
any right to subrogation that such companies may have against Lessor or Lessee,
as the case may be, so long as the insurance is not invalidated thereby.
 
Initials
_____
_____
 
4

--------------------------------------------------------------------------------



8.5 Indemnity. Except for Lessor's gross negligence or willful misconduct,
Lessee shall indemnify, protect, defend and hold harmless the Premises, Lessor
and its agents, Lessor's master or ground lessor, partners and Lenders, from and
against any and all claims, loss of rents and/or damages, liens, judgments,
penalties, attorneys' and consultants' fees, expenses and/or liabilities arising
out of, involving, or in connection with the use and/or occupancy of the
Premises by Lessee.  If any action or proceeding is brought against Lessor by
reason of any of the foregoing matters, Lessee shall upon notice defend the same
at Lessee's expense by counsel reasonably satisfactory to Lessor and Lessor
shall cooperate with Lessee in such defense.  Lessor need not have first paid
any such claim in order to be defended or indemnified.
8.6 Exemption of Lessor from Liability. Lessor shall not be liable for injury or
damage to the person or goods, wares, merchandise or other property of Lessee,
Lessee's employees, contractors, invitees, customers, or any other person in or
about the Premises, whether such damage or injury is caused by or results from
fire, steam, electricity, gas, water/moisture intrusion, mold or rain, or from
the breakage, leakage, obstruction or other defects of pipes, fire sprinklers,
wires, appliances, plumbing, HVAC or lighting fixtures, or from any other cause,
whether the said injury or damage results from conditions arising upon the
Premises or upon other portions of the Building of which the Premises are a
part, or from other sources or places, as a result of Lessor’s active or passive
negligence.  Lessor shall not be liable for any damages arising from any act or
neglect of any other tenant of Lessor.  Notwithstanding Lessor's negligence
(active or passive) or breach of this Lease, Lessor shall under no circumstances
be liable for injury to Lessee's business or for any loss of income or profit
therefrom.


9. DAMAGE OR DESTRUCTION.
9.1 Definitions.
(a) "Premises Damage" shall mean if the Premises are damaged or destroyed to any
extent.
(b) "Premises Building Partial Damage" shall mean if the Building of which the
Premises are a part is damaged or destroyed to the extent that the cost to
repair is less than fifty percent (50%) of the then Replacement Cost of the
building.
(c) "Premises Building Total Destruction" shall mean if the Building of which
the Premises are a part is damaged or destroyed to the extent that the cost to
repair is fifty percent (50%) or more of the then Replacement Cost of the
Building.
(d) "Office Building Project Buildings" shall mean all of the buildings on the
Office Building Project site.
(e) "Office Building Project Buildings Total Destruction" shall mean if the
Office Building Project Buildings are damaged or destroyed to the extent that
the cost of repair is fifty percent (50%) or more of the then Replacement Cost
of the Office Building Project Buildings.
(f) "Insured Loss" shall mean damage or destruction that was caused by an event
required to be covered by the insurance described in paragraph 8. The fact than
an Insured Loss has a deductible amount shall not make the loss an uninsured
loss.
(g)"Replacement Cost" shall mean the amount of money necessary to be spent in
order to repair or rebuild the damaged area to the condition that existed
immediately prior to the damage occurring, excluding all improvements made by
Lessee, other than those installed by Lessor at Lessee's expense.
9.2 Premises Damage; Premises Building Partial Damage.
(a) Insured Loss: Subject to the provisions of paragraphs 9.4 and 9.5, if at any
time during the term of this Lease there is damage which is an Insured Loss and
which falls into the classification of either Premises Damage or Premises
Building Partial Damage, then Lessor shall, as soon as reasonably possible and
to the extent the required materials and labor are readily available through
usual commercial channels, at Lessor's expense repair such damage (but not
Lessee's fixtures, equipment or tenant improvements originally paid for by
Lessee) to its condition existing at the time of the damage, and this Lease
shall continue in full force and effect.
(b) Uninsured Loss: Subject to the provisions of paragraphs 9.4 and 9.5, if at
any time during the term of this Lease there is damage which is not an Insured
Loss and which falls within the classification of Premises Damage or Premises
Building Partial Damage, unless caused by a negligent or willful act of Lessee
(in which event Lessee shall make the repairs at Lessee's expense), which damage
prevents Lessee from making any substantial use of the Premises, Lessor may at
Lessor's option either (i) repair such damage as soon as reasonably possible at
Lessor's expense, in which event this Lease shall continue in full force and
effect, or (ii) give written notice to Lessee within thirty (30) days after the
date of the occurrence of such damage of Lessor's intention to cancel and
terminate this Lease as of the date of the occurrence of such damage, in which
event this Lease shall terminate as of the date of the occurrence of such
damage.
9.3 Premises Building Total Destruction; Office Building Project Buildings Total
Destruction. Subject to the provisions of paragraphs 9.4 and 9.5, if at any time
during the term of this Lease there is damage, whether or not it is an Insured
Loss, which falls into the classification of either (i) Premises Building Total
Destruction, or (ii) Office Building Project Buildings Total Destruction, then
Lessor may at Lessor=s option either (i) repair such damage or destruction as
soon as reasonably possible at Lessor=s expense (to the extent the required
materials are readily available through usual commercial channels) to its
conditions existing at the time of the damage, but not Lessee=s fixtures,
equipment or tenant improvements, and this Lease shall continue in full force
and effect, or (ii) give written notice to Lessee within thirty (30) days after
the date of occurrence of such damage of Lessor=s intention to cancel and
terminate this Lease, in which case this Lease shall terminate as of the date of
the occurrence of such damage.
9.4 Damage Near End of Term.
(a) Subject to paragraph 9.4(b), if at any time during the last twelve (12)
months of the term of this Lease there is substantial damage to the Premises,
Lessor may at Lessor's option cancel and terminate this Lease as of the date of
occurrence of such damage by giving written notice to Lessee of Lessor's
election to do so within 30 days after the date of occurrence of such damage.
 
Initials
_____
_____
 
5

--------------------------------------------------------------------------------


 
(b) Notwithstanding paragraph 9.4(a), in the event that Lessee has an option to
extend or renew this Lease, and the time within which said option may be
exercised has not yet expired, Lessee shall exercise such option, if it is to be
exercised at all, no later than twenty (20) days after the occurrence of an
Insured Loss falling within the classification of Premises Damage during the
last twelve (12) months of the term of this Lease.  If Lessee duly exercises
such option during said twenty (20) day period, Lessor shall, at Lessor's
expense, repair such damage, but not Lessee's fixtures, equipment or tenant
improvements, as soon as reasonably possible and this Lease shall continue in
full force and effect.  If Lessee fails to exercise such option during said
twenty (20) day period, then Lessor may at Lessor's option terminate and cancel
this Lease as of the expiration of said twenty (20) day period, notwithstanding
any term or provision in the grant of option to the contrary.
9.5 Abatement of Rent; Lessee's Remedies.
(a) In the event Lessor repairs or restores the Building or Premises pursuant to
the provisions of this paragraph 9, and any part of the Premises is not usable
(including loss of use due to loss of access or essential services), the rent
payable hereunder (including Operating Expenses) for the period during which
such damage, repair or restoration continues shall be abated, provided (i) the
damage was not the result of the negligence of Lessee, and (ii) such abatement
shall only be to the extent the operation and profitability of Lessee's business
as operated from the Premises is adversely affected . Except for said abatement
of rent, if any, Lessee shall have no claim against Lessor for any damage
suffered by reason of any such damage, destruction, repair or restoration.
(b) If Lessor shall be obligated to repair or restore the Premises or the
Building under the provisions of this Paragraph 9 and shall not commence such
repair or restoration within ninety (90) days after such occurrence, or if
Lessor shall not complete the restoration and repair within six (6) months after
such occurrence, Lessee may at Lessee's option cancel and terminate this Lease
by giving Lessor written notice of Lessee's election to do so at any time prior
to the commencement or completion, respectively, of such repair or
restoration.  In such event this Lease shall terminate as of the date of such
notice.
(c) Lessee agrees to cooperate with Lessor in connection with any such
restoration and repair, including but not limited to the approval and/or
execution of plans and specifications required.
9.6 Termination-Advance Payments. Upon termination of this Lease pursuant to
this paragraph 9, an equitable adjustment shall be made concerning advance rent
and any advance payments made by Lessee to Lessor. Lessor shall, in addition,
return to Lessor so much of Lessee's security deposit as has not theretofore
been applied by Lessor.
9.7 Waiver.  Lessor and Lessee waive the provisions of any statute that relates
to termination of leases when leased property is destroyed and agree that such
event shall be governed by the terms of this Lease.


10. [INTENTIONALLY LEFT BLANK]


11. UTILITIES.
11.1 Services Provided by Lessor. Lessor shall provide heating, ventilation, air
conditioning, and janitorial service as reasonably required, reasonable amounts
of electricity for normal lighting and office machines during the days/hours set
forth in subparagraph 11. 3, water for reasonable and normal drinking and
lavatory use, and replacement light bulbs and/or florescent tubes and ballasts
for standard overhead fixtures.  In the event the cost of electricity for any
single month(s) during the term of the Lease exceeds the cost of electricity for
the same month of the preceding year by fifteen percent (15%), then such cost of
electricity exceeding the fifteen percent (15%) shall be paid by Lessee in
conjunction with and in the same manner as Base Rent.
11.2 Services Exclusive to Lessee. Lessee shall pay for all water, gas, heat,
light, power, telephone and other utilities and services specially or
exclusively supplied and/or metered exclusively to the Premises or to Lessee,
together with any taxes thereon.  If any such services are not separately
metered to the Premises, Lessee shall pay at Lessor's option a reasonable
proportion to be determined by Lessor of all charges jointly metered with other
premises in the Building.
11.3 Hours of Service. Said services and utilities shall be provided Monday
through Friday, 7:00 a.m. to 7:00 p.m.  "Standard Usage" is four (4) watts per
square foot (based on "rentable" square footage) per hour excluding general
building HVAC during hours of service.  All usage of services and utilities on
days or hours other than Monday through Friday, 7:00 a.m. to 7:00 p.m. shall be
defined as "After Hours Usage." Lessee agrees to pay Lessor, as additional rent,
the sum of $15.00 per hour billed in increments of one (1) hour for all After
Hour standard usage of services and utilities. Charges for such After Hour
usages shall be reflected in the monthly statement to Lessee and shall be paid
each month in conjunction with base rent pursuant to paragraph 4.1.
11.4 Excess Usage by Lessee. Lessee shall not make connection to the utilities
except by or through existing outlets and shall not install or use machinery or
equipment in or about the Premises that uses excess water, lighting or power, or
suffer or permit any act that causes extra burden upon the utilities or
services, including but not limited to security services, over Standard Usage
for the Office Building Project.   Lessor shall require Lessee to reimburse
Lessor for any excess expenses or costs that may arise out of a breach of this
subparagraph by Lessee.  Lessor may, in its sole discretion, install at Lessee's
expense supplemental equipment and/or separate metering applicable to Lessee's
excess usage or loading. It is agreed and understood that all costs (including,
without limitation, costs incurred in determining excess usage) incident to
excess usage shall be paid by Lessee.
11.5 Interruptions. There shall be no abatement of rent and Lessor shall not be
liable in any respect whatsoever for the inadequacy, stoppage, interruption or
discontinuance of any utility or service due to riot, strike, labor dispute,
breakdown, accident, repair or other cause beyond Lessor's reasonable control or
in cooperation with governmental request or directions.


12. ASSIGNMENTS AND SUBLETTING.
12.1 Lessor's Consent Required.
(a) Lessee shall not voluntarily or by operation of law assign, sublet,
transfer, mortgage or encumber all or any part of Lessee=s interest in this
Lease or in the Premises without Lessor=s prior written consent.  A change in
the control of Lessee whether by way of merger, sale, acquisition, financing,
transfer, leveraged buy-out or otherwise, shall require Lessor=s prior written
consent.  Any such assignment, sublet, transfer, mortgage, encumbrance or change
in control of Lessee is hereafter collectively referred to as AAssignment or
Subletting.@
(b) An Assignment or Subletting without written consent shall, at Lessor's
option, be a Default curable after notice per Paragraph 13.1(c), or a noncurable
Breach without the necessity of any notice and grace period.   If Lessor elects
to treat such unapproved Assignment or Subletting as a noncurable Breach, Lessor
may either (i) terminate this Lease, or (ii) upon thirty (30) days written
notice, increase the monthly Base Rent to one hundred ten percent (110%) of the
current market rent for new leases.   Further, in the event of such Breach and
rental adjustment (i) the purchase price of any option to purchase the Premises
held by Lessee shall be subject to similar adjustment to one hundred ten percent
(110%) of the price previously in effect and (ii) all fixed and non-fixed rental
adjustments scheduled during the remainder of the Lease term shall be increased
to One Hundred Ten Percent (110%) of the current market rent for new leases.
 
Initials
_____
_____
 
6

--------------------------------------------------------------------------------


 
(c) Lessor and Lessee hereby acknowledge that Lessor's disapproval of any
proposed Assignment or Subletting pursuant to Paragraph 12 shall be deemed
reasonably withheld if based upon any reasonable factor, including, without
limitation, any or all of the following factors:
(i) The proposed Assignment or Subletting would result in more than two
subleases of portions of the Premises being in effect at any one time during the
Term;
(ii) The net effective rent payable by the Assignee or Sublessee (adjusted on a
rentable square foot basis) is less than the net effective rent then being
quoted by Lessor for new leases in the Building for comparable size space for a
comparable period of time;
(iii) The proposed Assignee or Sublessee is an existing tenant of the Project or
is negotiating with Lessor (or has negotiated with Lessor in the last six (6)
months) for space in the Project;
(iv) The proposed Assignee or Sublessee is a governmental entity;
(v) The portion of the Premises to be assigned or sublet is irregular in shape
with inadequate means of ingress and egress;
(vi) The use of the Premises by the Assignee or Sublessee;
(aa) Is not permitted by the use provisions hereof; or
(bb) Violates any exclusive use granted by Lessee to another tenant in the
Building;
(vii) The Assignment or Subletting would likely result in a significant increase
in the use of the parking areas or Common Areas by the Assignee's or Subtenant=s
employees or visitors, and/or significantly increase the demand upon utilities
and services to be provided by Lessor to the Premises;
(viii) The Assignee or Sublessee does not have the financial capacity to fulfill
the obligations imposed by the Assignment or Subletting;
(ix) The Assignee or Sublessee is not in Lessee's reasonable opinion of
reputable or good character or consistent with Lessee's desired tenant mix; or
(x) Lessee is in default or breach under this Lease as defined in Paragraph
13.1.
12.2 Terms and Conditions Applicable to Assignment and Subletting.
(a) Regardless of Lessor's consent, any Assignment or Subletting shall not (i)
be effective without the express written assumption by such Assignee or
Sublessee of the obligations of Lessee under this Lease; (ii) release Lessee of
any obligations hereunder; or (iii) alter the primary liability of Lessee for
the payment of Rent or for the performance of any other obligations to be
performed by Lessee.
(b) Lessor may accept Rent or performance of Lessee's obligations from any
person other than Lessee pending approval or disapproval of an
Assignment.  Neither a delay in the approval or disapproval of such Assignment
nor the acceptance of Rent or performance shall constitute a waiver or estoppel
of Lessor's right to exercise its remedies for Lessee's Default or Breach.
(c) Lessor's consent to any Assignment or Subletting shall not constitute
consent to any subsequent Assignment or Subletting.
(d) In the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee's obligations under this Lease, including any Assignee or Sublessee,
without first exhausting Lessor's remedies against any other person or entity
responsible therefore to Lessor, or any security held by Lessor.
(e) Each request for consent to an Assignment or Subletting shall be in writing,
accompanied by information relevant to Lessor's determination as to the
financial and operational responsibility and appropriateness of the proposed
Assignee or Sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $1,000 or
ten percent (10%) of the current monthly Base Rent applicable to the portion of
the Premises which is the subject of the proposed Assignment or Sublease,
whichever is greater, as consideration for Lessor's considering and processing
said request.  Lessee agrees to provide Lessor with such other or additional
information and/or documentation as may be reasonably requested.
(f) Any Assignee of, or Sublessee under, this Lease shall, by reason of
accepting such Assignment or entering into such Sublease, be deemed to have
assumed and agreed to conform and comply with each and every term, covenant,
condition and obligation herein to be observed or performed by Lessee during the
term of said Assignment or Sublease, other than such obligations as are contrary
to or inconsistent with provisions of an Assignment or Sublease to which Lessor
has specifically consented in writing.
12.3 Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any Subletting by Lessee of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:
(a) Subject to paragraph 12.4, Lessee hereby assigns and transfers to Lessor all
of Lessee's interest in all Rent payable on any Sublease, and Lessor may collect
such Rent and apply same toward Lessee's obligations under this Lease; provided,
however, that until a Breach shall occur in the performance of Lessee's
obligations, Lessee may collect said Rent.   Lessor shall not by reason of the
foregoing or any Assignment of such sublease, nor by reason of the collection of
Rent, be deemed liable to the Sublessee for any failure to Lessee to perform and
comply with any of Lessee's obligations to such Sublessee. Lessee hereby
irrevocably authorizes and directs any such Sublessee, upon receipt of a written
notice from Lessor stating that a Breach exists in the performance of Lessee's
obligations under this Lease, to pay to Lessor all Rent due and to become due
under the Sublease.   Sublessee shall rely upon any such notice from Lessor and
shall pay all Rents to Lessor without any obligation or right to inquire as to
whether such Breach exists, notwithstanding any claim from Lessee to the
contrary.
(b) In the event of a Breach by Lessee, Lessor may, at its option, require
Sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the Sublessor under such Sublease from the time of the exercise
of said option to the expiration of such Sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
Sublessee to such Sublessor or for any prior Defaults or Breaches by such
Sublessor.
(c) Any matter requiring the consent of the Sublessor under a Sublease shall
also require the consent of Lessor.
(d) No Sublessee shall further assign or sublet all or any part of the Premises
without Lessor's prior written consent.
(e) Lessor shall deliver a copy of any Notice of Default or Breach by Lessee to
the Sublessee, who shall have the right to cure the Default of Lessee within the
grace period, if any, specified in such notice The Sublessee shall have a right
of reimbursement and offset from and against Lessee for any such Defaults cured
by the Sublessee.
(f) Lessee and/or Sublessee shall be responsible for paying all costs associated
with Subletting and not be entitled to credit such associated costs against rent
(or other consideration) payable on any Sublease It is expressly understood and
agreed that all rent (or other consideration) payable on any Sublease shall be
paid to Lessor without offset or credit.
 
Initials
_____
_____
 
7

--------------------------------------------------------------------------------


 
12.4 Additional Terms and Conditions Applicable to Assignment and
Subletting.  It is the intent of the parties hereto that the Lease shall confer
upon Lessee only the right to use and occupy the Premises and to exercise such
other rights as are conferred upon Lessee by this Lease.  The parties agree that
this Lease is not intended to have a bonus or enhanced value to Lessee, nor to
serve as a vehicle whereby Lessee may profit by a future assignment or sublet of
this Lease of a right to use or occupy the Premises as a result of any favorable
terms contained herein or any favorable changes in the market for commercial
lease space.  It is the intent of the parties that any such bonus or enhanced
value that may attach to this Lease shall be and remain the exclusive property
of the Lessor.  In order to carry out this intent, in the event Lessee seeks to
assign or transfer its interest in this Lease of the Premises, Lessor shall have
the following options which may be exercised at its sole election, without
limiting Lessor in the exercise of any other right or remedy at law or equity or
under this Lease which Lessor may have by reason of such proposed assignment or
sublet.
(a) Lessor may terminate this Lease and release Lessee from any further rental
obligations thereunder by sending Lessee written notice of such termination
within forty -five (45) days after notice of intent to assign or sublet is
deemed given by Lessee, provided, however, that Lessee may withdraw its notice
of intent by written notice to Lessor at any time within ten (10) days after
receipt by Lessee of Lessor=s notice of termination, in which event this Lease
shall continue in full force and effect.  If Lessor elects to terminate this
Lease and if Lessee does not withdraw its notice of intent, Lessee shall
surrender the Premises pursuant to the terms of this Lease, within sixty (60)
days after notice of intent to transfer is deemed given by Lessee and on such
date as designated by Lessor.
(b) Lessor may, within forty-five (45) days after notice of intent to assign or
sublet is deemed given by Lessee, acquire the interest in this Lease and the
Premises that Lessee proposed to assign or sublet, on the same terms and
conditions as the proposed assignment or sublet.
(c) Lessor may consent to the proposed assignment or sublet, provided that as a
condition to such consent, Lessor shall have the right to require that any and
all rent paid by the assignee tenant or subtenant, including, without
limitation, any rent in excess of the rentals to be paid under this Lease shall
be paid directly to Lessor at the time and place specified in this Lease.  For
the purpose of this paragraph, the term Arent@ shall include any consideration
of any kind received, or to be received from the assignee tenant or
subtenant.  If such sums are related to Lessee=s interest in the Lease or in the
Premises, including, without limitation, expense reimbursements or advances, the
value of services performed, key money, bonus money and/or payments for Lessee=s
personal property in excess of the book value of such property.  The term
Apersonal property@ as used in this paragraph shall include, without limitation,
assets, fixtures, inventories, accounts, good will, equipment, furniture,
general intangibles, and any capital stock or other equity ownership interest of
Lessee.
 
DEFAULTS; BREACH; REMEDIES.
13.1 Default; Breach. A "Default" is defined as a failure by the Lessee to
comply with or perform any of the terms, covenants, conditions or rules under
this Lease.   A "Breach" is defined as the occurrence of one or more of the
following Defaults, and the failure of Lessee to cure such Default within any
applicable grace period.
(a) The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, and/or Security Deposit
or where the coverage of the property insurance described in Paragraph 8.1 is
jeopardized as a result thereof, or without providing reasonable assurances to
minimize potential vandalism.
(b) The failure of Lessee to make any payment of Rent, Operating Expense, or any
Security Deposit required to be made by Lessee hereunder, whether to Lessor or
to a third party, when due, to provide reasonable evidence of insurance or
surety bond, or to fulfill any obligation under this Lease which endangers or
threatens life or property, where such failure continues for a period of three
(3) days following written notice to Lessee.
(c) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized Assignment or Subletting, (iv) a Tenancy
Statement, (v) a requested subordination, (vi) evidence concerning any guaranty
and/or Guarantor, (vii) any document requested under Paragraph 40 (easements),
or (viii) any other documentation or information which Lessor may reasonably
require of Lessee under the terms of this Lease, where any such failure
continues for a period of three (3) days following written notice to Lessee.
(d) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the attached rules adopted hereunder including, without
limitation, Vehicle Parking (Paragraph 2.2), Security Deposit (Paragraph 5), Use
(Paragraph 6), Maintenance and Alterations (Paragraphs 7.2, 7.3 and 7.4),
Utilities (Paragraph 11), Assignment and Subletting (Paragraph 12), Lessor=s
Access (Paragraph 32), Hazardous Substances (Paragraph 49), where such Default
continues for a period of three (3) days after written notice.
(e) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors; (ii) becoming a Adebtor@
as defined in 11 U.S.C. Sec. 101 or any successor statute thereto (unless, in
the case of a petition filed against Lessee, the same is dismissed within sixty
(60) days); (iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee's assets located at the Premises or of Lessee's
interest in this Lease, where possession is not restored to Lessee within thirty
(30) days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee's assets located at the Premises or of Lessee's
interest in this Lease, where such seizure is not discharged within thirty (30)
days; provided, however, in the event that any provision of this subparagraph
(e) is contrary to any applicable law, such provision shall be of no force or
effect, and not affect the validity of the remaining provisions.
(f) The discovery that any financial statement of Lessee or of any Guarantor
given to Lessor was materially false.
(g) If the performance of Lessee's obligations under this Lease is guaranteed
(i) the death of a Guarantor; (ii) the termination of a Guarantor's liability
with respect to this Lease other than in accordance with the terms of such
guaranty; (iii) a Guarantor's becoming insolvent or the subject of a bankruptcy
filing; (iv) a Guarantor's refusal to honor the guaranty; or (v) a Guarantor's
breach of its guaranty obligation on an anticipatory basis, and Lessee's
failure, within sixty (60) days following written notice of any such event, to
provide written alternative assurance or security, which, when coupled with the
then existing resources of Lessee, equals or exceeds the combined financial
resources of Lessee and the Guarantors that existed at the time of execution of
this Lease.
(h) In the event Lessee has one or more additional leases for other premises in
the Office Building Project, then it is acknowledged and agreed that a default
under such additional lease(s) shall also constitute a default under this Lease.
 
Initials
_____
_____
 
8

--------------------------------------------------------------------------------


 
 
13.2 Remedies. If Lessee fails to perform any of its affirmative duties or
obligations, within ten (10) days after written notice (or in case of an
emergency, without notice), Lessor may, at its option, perform such duty or
obligation on Lessee's behalf, including but not limited to the obtaining of
reasonably required bonds, insurance policies, or governmental licenses, permits
or approvals.  The costs and expenses of any such performance by Lessor shall be
due and payable by Lessee upon receipt of invoice therefore.  If any check given
to Lessor by Lessee shall not be honored by the bank upon which it is drawn,
Lessor, at its option, may require all future payments to be made by Lessee to
be by cashier's check.  In the event of a Breach, Lessor may, with or without
further notice or demand, and without limiting Lessor in the exercise of any
right or remedy, which Lessor may have by reason of such Breach:
(a) Terminate Lessee's right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession to Lessor.  In such event Lessor shall be entitled to recover from
Lessee (i) the unpaid Rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided; (iii) the worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that the Lessee proves could be reasonably avoided: and (iv)
any other amount necessary to compensate Lessor for all the detriment
proximately caused by the Lessee's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including but not limited to the cost of recovering possession of the
Premises, expenses of reletting, including necessary renovation and alteration
of the Premises, reasonable attorneys' fees, and that portion of any leasing
commission paid by Lessor in connection with this Lease applicable to the
unexpired term of this Lease.  The worth at the time of award of the amount
referred to in provision (iii) of the immediately preceding sentence shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of the District within which the Premises are located at the time of award
plus one percent (1%). Efforts by Lessor to mitigate damages caused by Lessee's
Breach of this Lease shall not waive Lessor's right to recover damages under
Paragraph 12.If termination of this Lease is obtained through the provisional
remedy of unlawful detainer, Lessor shall have the right to recover in such
proceeding any unpaid Rent and damages as are recoverable therein, or Lessor may
reserve the right to recover all or any part thereof in a separate suit.  If a
notice and grace period required under Paragraph 13.1 were not previously given,
a notice to pay rent or quit, or to perform or quit given to Lessee under the
unlawful detainer statute shall also constitute the notice required by Paragraph
13.1.  In such case, the applicable grace period required by Paragraph 13.1 and
the unlawful detainer statute shall run concurrently, and the failure of Lessee
to cure the Default within the greater of the two such grace periods shall
constitute both an unlawful detainer and a Breach of this Lease entitling Lessor
to the remedies provided for in this Lease and/or by said statute.
(b) Continue this Lease and Lessee's right to possession and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations, as described in California Civil Code Section
1951.4.  Acts of maintenance, efforts to re-let, and/or the appointment of a
receiver to protect the Lessor's interests, shall not constitute a termination
of the Lessee's right to possession.
(c) Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee's right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee's occupancy of the premises.
13.3 Inducement Recapture. Any agreement for free or abated rent or other
charges, or for the giving or paying by Lessor to or for Lessee of any cash or
other bonus, inducement or consideration for Lessee's entering into this Lease,
all of which concessions are hereinafter referred to as "Inducement Provisions,"
shall be deemed conditioned upon Lessee's full and faithful performance of all
of the terms, covenants and conditions of this Lease.  Upon Breach of this Lease
by Lessee, any such Inducement Provision shall automatically be deemed deleted
from this Lease and of no further force or effect, and any rent, other charge,
bonus, inducement or consideration theretofore abated, given or paid by Lessor
under such an inducement Provision shall be immediately due and payable by
Lessee to Lessor, notwithstanding any subsequent cure of said Breach by Lessee
The acceptance by Lessor of rent or the cure of the Breach which initiated the
operation of this paragraph shall not be deemed a waiver by Lessor of the
provisions of this paragraph unless specifically so stated in writing by Lessor
at the time of such acceptance.
13.4 Late Charges. Lessee hereby acknowledges that late payment by Lessee of
Rent will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and late charges that
may be imposed upon Lessor by any Lender.  Accordingly, if any Rent shall not be
received by Lessor within five (5) days after such amount shall be due, then,
without any requirement for notice to Lessee, Lessee shall pay to Lessor a
one-time late charge equal to six percent (6%) of each such overdue amount. The
parties hereby agree that such late charge represents a fair and reasonable
estimate of the costs Lessor will incur by reason of such late payment.
Acceptance of such late charge by Lessor shall in no event constitute a waiver
of Lessee's Default or Breach with respect to such overdue amount, nor prevent
the exercise of any of the other rights and remedies granted hereunder.  In the
event that a late charge is payable hereunder, whether or not collected, for
three (3) consecutive installments of Base Rent, then notwithstanding any
provision of this Lease to the contrary, Base Rent shall, at Lessor's option,
become due and payable quarterly in advance.
13.5 Returned Check Charges. Lessee hereby acknowledges and agrees that a
service charge of $50.00 will be assessed and charged to Lessee for each check
that is returned because of insufficient funds.
13.6 Notice to Pay Rent Charge. Lessee hereby acknowledges and agrees that a
charge of $75.00 will be assessed and charged to Lessee for each Three Day
Notice to Pay Rent or Quit (or other termination notice based on Default) served
on Lessee.


14. CONDEMNATION. If the Premises or any portion thereof or the Office Building
Project are taken under the power of eminent domain, or sold under the threat of
the exercise of said power (all of which are herein called "condemnation"), this
Lease shall terminate as to the part so taken as of the date the condemning
authority takes title or possession, whichever first occurs; provided that if so
much of the Premises or the Office Building Project are taken by such
condemnation as would substantially and adversely affect the operation and
profitability of Lessee's business conducted from the Premises, Lessee shall
have the option, to be exercised only in writing within thirty (30) days after
Lessor shall have given Lessee written notice of such taking (or in the absence
of such notice, within thirty (30) days after the condemning authority shall
have taken possession), to terminate this Lease as of the date the condemning
authority takes such possession.  If Lessee does not terminate this Lease in
accordance with the foregoing, this Lease shall remain in full force and effect
as to the portion of the Premises remaining, except that the rent shall be
reduced in the proportion that the floor area of the Premises taken bears to the
total floor area of the Premises, Common Areas taken shall be excluded from the
Common Areas usable by Lessee and no reduction of rent shall occur with respect
thereto or by reason thereof. Lessor shall have the option in its sole
discretion to terminate this Lease as of the taking of possession by the
condemning authority, by giving written notice to Lessee of such election within
thirty (30) days after receipt of notice of a taking by condemnation of any part
of the Premises or the Office Building Project Any award for the taking of all
or any part of the Premises or the Office Building Project under the power of
eminent domain or any diminution in value of the leasehold or for the taking of
the fee, or as severance damages; provided, however, that Lessee shall be
entitled to any separate award for loss of or damage to Lessee's trade fixtures,
removable personal property and unamortized tenant improvements that have been
paid for by Lessee.  For that purpose the cost of such improvements shall be
amortized over the original term of this Lease excluding any options.   In the
event that this Lease is not terminated by reason of such condemnation, Lessor
shall to the extent of severance damages received by Lessor in connection with
such condemnation, repair any damage to the Premises caused by such condemnation
except to the extent that Lessee has been reimbursed therefor by the condemning
authority.  Lessee shall pay any amount in excess of such severance damages
required to complete such repair.
 
Initials
_____
_____
 
9

--------------------------------------------------------------------------------


 
15. ESTOPPEL CERTIFICATE.
(a) Each party (as Aresponding party@) shall at any time upon not less than ten
(10) days prior written notice from the other party (Arequesting party@)
execute, acknowledge and deliver to the requesting party a statement in writing
(i) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect) and the date which the rent
and other charges are paid in advance, if any, and (ii) acknowledging that there
are not, to the responding party=s knowledge, any uncured defaults on the part
of the requesting party, or specifying such defaults if any are claimed. Any
such statement may be conclusively relied upon by any prospective purchaser or
encumbrancer of the Office Building Project or of the business of Lessee.
(b) At the requesting party=s option, the failure to deliver such statement
within such time shall be a material default of this Lease by the party who is
to respond, without any further notice to such party, or it shall be conclusive
upon such party that (i) this Lease is in full force and effect, without
modification except as may be represented by the requesting party, (ii) there
are not uncured defaults in the requesting party's performance, and (iii) if
Lessor is the requesting party, not more than one month's rent has been paid in
advance.
(c) If Lessor desires to finance, refinance, or sell the Office Building
Project, or any part thereof, Lessee hereby agrees to deliver to any lender or
purchaser designated by Lessor such financial statements of Lessee as may be
reasonably required by such lender or purchaser. Such statements shall include
the past three (3) years financial statements of Lessee.  All such financial
statements shall be received by Lessor and such lender or purchaser in
confidence and shall be used only for the purposes herein set forth.


16. LESSOR'S LIABILITY.  The term "Lessor" as used herein shall mean only the
owner or owners, at the time in question, of the fee title or a lessee's
interest in a ground lease of the Office Building Project.  In the event of any
transfer of such title or interest, Lessor herein named (and in case of any
subsequent transfers then the grantor) shall be relieved from and after the date
of such transfer of all liability as respects Lessor's obligations thereafter to
be performed, provided that any funds in the hands of Lessor or the then grantor
at the time of such transfer, in which Lessee has an interest, shall be
delivered to the grantee. The obligations contained in this Lease to be
performed by Lessor shall, subject as aforesaid, be binding on Lessor's
successors and assigns only during their respective periods of ownership.


17. SEVERABILITY. The invalidity of any provision of this Lease as determined by
a court of competent jurisdiction shall in no way affect the validity of any
other provision hereof.


18. INTEREST ON PAST-DUE OBLIGATIONS. Except as expressly herein provided, any
amount due to Lessor not paid when due shall bear interest at the maximum rate
then allowable by law or judgments from the date due. Payment of such interest
shall not excuse or cure any default by Lessee under this Lease; provided,
however, that interest shall not be payable on late charges incurred by Lessee.


19. TIME OF ESSENCE. Time is of the essence with respect to the obligations to
be performed under this Lease.


20. ADDITIONAL RENT. All monetary obligations of Lessee to Lessor under the
terms of this Lease, including but not limited to late charges, Three-Day Notice
charges (Paragraph 13.6), returned check charges, attorney's fees and any other
expenses payable by Lessee hereunder shall be deemed to be rent.
20.1 Credits to Lessee's Account. Lessor shall promptly credit Lessee's account
for all payments received from Lessee.   Such payments shall be first credited
to those sums due under this Lease Agreement, including but not limited to Base
Rent, late charges, 3-Day Notice charges (Paragraph 13.6), returned check fees
and attorney's fees which were incurred earliest in time (oldest chargeable
items). Nothing in this paragraph (including Lessor's acceptance of a partial
payment on account balance) shall be construed or constitute a waiver by Lessor
of any provision hereof or of any subsequent breach by Lessee of the same or any
other provision.


21. INCORPORATION OF PRIOR AGREEMENTS; AMENDMENTS. This Lease contains all
agreements of the parties with respect to any matter mentioned herein. No prior
or contemporaneous agreement or understanding pertaining to any such matter
shall be effective. This Lease may be modified in writing only, signed by the
parties in interest at the time of the modification. Except as otherwise stated
in this Lease, Lessee hereby acknowledged that neither any cooperating broker on
this transaction nor the Lessor nor any employee or agents of any of said
persons has made any oral or written warranties or representations to Lessee
relative to the condition or use by Lessee of the Premises or the Office
Building Project and Lessee acknowledges that Lessee assumes all responsibility
regarding the Occupational Safety Health Act and the Americans with Disabilities
Act, the legal use and adaptability of the Premises and the compliance thereof
with all applicable laws and regulations in effect during the term of this
Lease.


22. NOTICES. Any notice required or permitted to be given hereunder shall be in
writing and may be given by personal delivery or by certified or registered
mail, and shall be deemed sufficiently given if delivered or addressed to Lessee
or to Lessor at the address noted below or adjacent to the signature of the
respective parties, as the case may be. Mailed notices shall be deemed given
upon actual receipt at the address required, or forty-eight hours following
deposit in the mail, postage prepaid, whichever first occurs. Either party may
by notice to the other specify a different address for notice purposes except
that upon Lessee's taking possession of the Premises, the Premises shall
constitute Lessee's address for notice purposes. A copy of all notices required
or permitted to be given to Lessor hereunder shall be concurrently transmitted
to such party or parties at such addresses as Lessor may from time to time
hereafter designate by notice to Lessee.


23. WAIVERS. No waiver by Lessor of any provision hereof shall be deemed a
waiver of any other provision hereof or of any subsequent breach by Lessee of
the same or any other provision. Lessor's consent to, or approval of, any act
shall not be deemed to render unnecessary the obtaining of Lessor's consent to
or approval of any subsequent act by Lessee. The acceptance of rent hereunder by
Lessor shall not be a waiver of any preceding breach by Lessee of any provision
hereof, other than the failure of Lessee to pay the particular rent so accepted,
regardless of Lessor's knowledge of such preceding breach at the time of
acceptance of such rent.


24. RECORDING. Either Lessor or Lessee shall, upon request of the other,
execute, acknowledge and deliver to the other a 'short form' memorandum of this
Lease for recording purposes.


25. HOLDING OVER.  If Lessee, with Lessor’s consent, remains in possession of
the Premises or any part thereof after the expiration of the term hereof, such
occupancy shall be a tenancy as defined by Section 1945 of the California Civil
Code with all of the provisions of this Lease pertaining to the obligations of
Lessee, except that the rent payable shall be two hundred percent (200%) of the
rent payable immediately preceding the termination date of this Lease, and all
Options, if any, granted under the terms of this Lease shall be deemed
terminated and be of no further effect during said tenancy.


26. BROKERAGE COMMISSIONS: Lessee represents and warrants that Lessee has dealt
with no broker or agent other than:  none.   Lessee agrees to indemnify and hold
the Lessor harmless from and against any claims by any broker, agent or other
person/entity claiming a commission or other form of compensation by virtue of
having dealt with Lessee with regard to this leasing transaction. The provisions
of this paragraph shall survive the termination of this Lease.


27. CUMULATIVE DAMAGES. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.
 
Initials
_____
_____
 
10

--------------------------------------------------------------------------------


 
28. COVENANTS AND CONDITIONS. Each provision of this Lease performable by Lessee
shall be deemed both a covenant and condition.


29. BINDING EFFECT; CHOICE OF LAW. Subject to any provisions hereof restricting
Assignment or Subletting by Lessee and subject to the provisions of paragraph
16, this Lease shall bind the parties, their personal representatives,
successors and assigns.  This Lease shall be governed by the laws of the State
where the Office Building Project is located and any litigation concerning this
Lease between the parties hereto shall be initiated in the county in which the
Office Building Project is located.


30. SUBORDINATION.
(a) This Lease, and any Option or right of first refusal granted hereby, at
Lessor's option, shall be subordinate to any ground lease, mortgage, deed of
trust, or any other hypothecation or security now or hereafter placed upon the
Office Building Project and to any and all advances made on the security thereof
and to all renewals, modifications, consolidations, replacements and extensions
thereof.  Notwithstanding such subordination, Lessee's right to quiet possession
of the Premises shall not be disturbed if Lessee is not in default and so long
as Lessee shall pay the rent and observe and perform all of the provisions of
this Lease, unless this Lease is otherwise terminated pursuant to its terms. If
any mortgagee, trustee or ground lessor shall elect to have this Lease and any
Options granted hereby prior to the lien of its mortgage, deed of trust or
ground lease, and shall give written notice thereof to Lessee, this Lease and
such Options shall be deemed prior to such mortgage, deed of trust or ground
lease, whether this Lease or such Options are dated prior or subsequent to the
date of said mortgage, deed of trust or ground lease or the date of recording
thereof.
(b) Lessee agrees to execute any documents required to effectuate an attornment,
subordination, or to make this Lease or any Option granted herein prior to the
lien of any mortgage, deed of trust or ground lease, as the case may
be.  Lessee=s failure to execute such documents within ten (10) days after
written demand shall constitute a material default by Lessee hereunder without
further notice to Lessee or, at Lessor=s option, Lessor shall execute such
documents on behalf of Lessee and Lessee=s attorney-in-fact.  Lessee does hereby
make, constitute and irrevocably appoint Lessor as Lessee=s attorney-in-fact and
in Lessee=s name, place and stead, to execute such documents in accordance with
this paragraph 30(b).


31.  ATTORNEY=S FEES.
31.1 If either party brings (or defends) an action to enforce the terms hereof
or declare rights hereunder, the prevailing party in any such action, trial or
appeal thereon, shall be entitled to its reasonable attorneys' fees to be paid
by the losing party as fixed by the court in the same or a separate suit, and
whether or not such action is pursued to decision or judgment.
31.2 The attorneys' fee award shall not be computed in accordance with any court
fee schedule, but shall be such as to fully reimburse all attorneys' fees
reasonably incurred in good faith.
31.3 In addition to the charges authorized in Section 13.6, Lessor shall be
entitled to reasonable attorneys' fees and all other costs and expenses incurred
in the preparation and service of notice of default and consultations in
connection therewith and any other legal services necessitated by Lessee
default, whether or not a legal action is subsequently commenced in connection
with such default.
31.4 Jury Trial Waiver. To the extent permitted by law, Lessor and Lessee hereby
waive their respective right to trial by jury of any cause of action, claim,
counterclaim or cross-complaint in any action, proceeding and/or hearing brought
by either Lessor against Lessee or Lessee against Lessor on any matter
whatsoever arising out of, or in any way connected with, this lease, the
relationship of Lessor and Lessee, Lessee's use or occupancy of the Premises, or
any claim of injury or damage, or the enforcement of any remedy under any law,
statute, or regulation, emergency or otherwise, now or hereafter in effect.


32. LESSOR'S ACCESS.
32.1 Lessor and Lessor's agents shall have the right to enter the Premises at
reasonable times (Monday through Friday, during normal business hours, following
twenty-four (24) hours telephonic notice by Lessor or Lessor's agents) for the
purpose of inspecting the same, performing any services required of Lessor,
showing the same to prospective purchasers, lenders, or lessees, taking such
safety measures, erecting such scaffolding or other necessary structures, making
such alterations, repairs, improvements or additions to the Premises or the
Office Building Project as Lessor may reasonably deem necessary or desirable and
the erecting, using and maintaining of utilities, services, pipes and conduits
through the Premises and/or other premises.  Lessor may at any time place on or
about the Premises or the Building any ordinary "For Sale" signs and Lessor may
at any time during the last six (6) months of the term hereof place on or about
the Premises any ordinary "For Lease" signs.
32.2 All activities of Lessor pursuant to this paragraph shall be without
abatement of rent, and Lessor shall not have any liability to Lessee for the
same.
32.3 Lessor shall have the right to retain keys to the Premises and to unlock
all doors in or upon the Premises other than to files, vaults and safes, and in
the case of an emergency to enter the Premises by any reasonably appropriate
means, and any such entry shall not be deemed a forceable or unlawful entry or
detainer of the Premises or an eviction. Lessee waives any charges for damages
or injuries or interference with Lessee's property or business in connection
therewith.


33. AUCTIONS.  Lessee shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, an auction upon the premises or the Common Areas
without first having obtained Lessor's prior written consent.  Notwithstanding
anything to the contrary in this Lease, Lessor shall not be obligated to
exercise any standard of reasonableness in determining whether to grant such
consent.  The holding of any auction on the Premises or Common Areas in
violation of this paragraph shall constitute a material default of this Lease.


34. SIGNS. Lessee shall not place any sign upon the Premises or the Office
Building Project without Lessor's prior written consent. Under no circumstances
shall Lessee place a sign on any roof of the Office Building Project.


35. MERGER. The voluntary or other surrender of this Lease by Lessee, or a
mutual cancellation thereof, or a termination by Lessor, shall not work a
merger, and shall, at the option of Lessor, terminate all or any existing
subtenancies or may, at the option of Lessor, operate as an assignment to Lessor
of any or all of such subtenancies.


36. CONSENTS. Except for paragraphs 33 (auctions) and 34 (signs) hereof,
wherever in this Lease the consent of one party is required to an act of the
other party such consent shall not be unreasonably withheld or delayed.


37. GUARANTOR. In the event that there is a guarantor of this Lease, said
guarantor shall have the same obligations as Lessee under this Lease.
 
Initials
_____
_____
 
11

--------------------------------------------------------------------------------


 
38. OPTIONS.
38.1 Definition. "Option" shall mean (a) the right to extend the term of or
renew this Lease or to extend or renew any lease that Lessee has on other
property of Lessor; (b) the right of first refusal or first offer to lease
either the Premises or other property of Lessor; (c) the right to purchase or
the right of first refusal to purchase the Premises or other property of Lessor.
38.2 Options Personal to Original Lessee. Each option granted to Lessee in this
Lease is personal to the original Lessee, and cannot be assigned or exercised by
anyone other than said original Lessee and only while the original Lessee is in
full possession of the Premises and, if requested by Lessor, with Lessee
certifying that Lessee has no intention of thereafter assigning or Subletting.
38.3 Multiple Options. In the event that Lessor has any multiple options to
extend or renew this Lease, a later Option cannot be exercised unless the prior
Options have been validly exercised.
38.4 Effect of Default on Options.
(a) Lessee shall have no right to exercise an Option (i) during the period
commencing with the giving of any notice of Default and continuing until said
Default is cured; (ii) during the period of time any Rent is unpaid (without
regard to whether notice thereof is given Lessee); (iii) during the time Lessee
is in Breach of this Lease; or (iv) in the event that Lessee has been given
three (3) or more notices of separate Default, whether or not the Defaults are
cured, during the twelve (12) month period immediately preceding the exercise of
the Option; (v) becoming a "debtor" as defined in II USC Sec 101 during the term
of this Lease.
(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee's inability to exercise an Option
because of the provisions of paragraph 38.4(a).
(c) An Option shall terminate and be of no further force or effect,
notwithstanding Lessee's due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term, (i) Lessee fails to
pay Rent for a period of thir1y (30) days after such Rent becomes due (without
any necessity of Lessor to give notice thereof), (ii) Lessor gives to Lessee
three (3) or more notices of separate Default during any twelve (12) month
period, whether or not the Defaults are cured, or (iii) if Lessee commits a
Breach of this Lease.


39. SECURITY MEASURES - LESSOR'S RESERVATIONS.
 39.1 Lessee hereby acknowledges that Lessor shall have no obligation whatsoever
to provide guard service or other security measures for the Project in the
Common Areas;
39.2 Lessee shall not:
(a) Use a representation (photographic or otherwise) of the Building or the
Office Building Project or their name(s) in connection with Lessee's business;
(b) Suffer or permit anyone, except in emergency, to go upon the roof of the
Building.


40. EASEMENTS.
40.1 Lessor reserves to itself the right, from time to time, to grant such
easements, rights and dedications that Lessor deems necessary or desirable and
to cause the recordation of Parcel Maps and restrictions, so long as such
easements, rights, dedications, Maps and restrictions do not unreasonably
interfere with the use of the Premises by Lessee. Lessee shall sign any of the
aforementioned documents upon request of Lessor and failure to do so shall
constitute a material default of this Lease by Lessee without the need for
further notice to Lessee.
40.2 The obstruction of Lessee's view, air, or light by any structure erected in
the vicinity of the Building, whether by Lessor or third parties, shall in no
way affect this Lease or impose any liability upon Lessor.


41. PERFORMANCE UNDER PROTEST. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one party to the other under the provisions
hereof, the party against whom the obligation to pay the money is asserted shall
have the right to make payment "under protest" and such payment shall not be
regarded as a voluntary payment, and there shall survive the right on the part
of said party to institute suit for recovery of such sum.  If it shall be
adjudged that there was no legal obligation on the part of said party to pay
such or any part thereof, said party shall be entitled to recover such sum or so
much thereof as it was not legally required to pay under the provisions of this
Lease.


42. AUTHORITY. If Lessee is a corporation, trust, or general or limited
partnership, Lessee, and each individual executing this Lease on behalf of such
entity, represent and warrant that such individual is duly authorized to execute
and deliver this Lease on behalf of said entity. If Lessee is a corporation,
trust or partnership, Lessee shall, within thirty (30) days after execution of
this Lease, deliver to Lessor evidence of such authority satisfactory to Lessor.


43. CONFLICT. Any conflict between the printed provisions, Exhibits or Addendum
of this Lease and the typewritten or handwritten provisions, if any, shall be
controlled by the typewritten or handwritten provisions.


44. NO OFFER. Preparation of this Lease by Lessor or Lessor's agent and
submission of same to Lessee shall not be deemed an offer to Lessee to lease.
This Lease shall become binding upon Lessor and Lessee only when fully executed
by both parties.


45. LENDER MODIFICATIONS. Lessee agrees to make such reasonable modifications to
this Lease as may be reasonably required by an institutional lender in
connection with the obtaining of normal financing or refinancing of the Office
Building Project.


46. MULTIPLE PARTIES. If more than one person or entity is named as either
Lessor or Lessee herein, except as otherwise expressly provided herein, the
obligations of the Lessor or Lessee herein shall be the joint and several
responsibility of all persons or entities named herein as such Lessor or Lessee,
respectively.


47. WORK LETTER. N/A.


48. ATTACHMENTS. Attached hereto are the following documents ("Exhibits") that
are incorporated and become part of this Lease:
(a) Rules and Regulations (‘Exhibit A’).
(b) Other (specify):
 
Initials
_____
_____
 
12

--------------------------------------------------------------------------------


 
49.   HAZARDOUS SUBSTANCES.
49.1 Reportable Uses Require Consent.
(a) The term "Hazardous Substance" as used in this Lease shall mean any product,
substance, or waste whose presence, use, manufacture, disposal, transportation,
or release, either by itself or in combination with other materials expected to
be on the Premises, is either (i) potentially injurious to the public health,
safety or welfare, the environment or the Premises, (ii) regulated or monitored
by any governmental authority, or (iii) a basis for potential liability of
Lessor to any governmental agency or third party under any applicable statute or
common law theory. Hazardous Substances shall include, but not be limited to,
hydrocarbons, petroleums, gasoline, and/or crude oil or any products,
by-products or fractions thereof.  Lessee shall not engage in any activity in or
on the Premises which constitutes a Reportable Use of Hazardous Substances
without the express prior written consent of Lessor and timely compliance (at
Lessee's expense) with all applicable laws, covenants, or restrictions of
record, building codes, regulations and ordinances ("Applicable
Requirements").  "Reportable Use" shall mean (i) the installation or use of any
above or below ground storage tank, (ii) the generation, possession, storage,
use, transportation, or disposal of a Hazardous Substance that requires a permit
from, or with respect to which a report, notice, registration or business plan
is required to be filed with any governmental authority, and/or (iii) the
presence at the Premises of a Hazardous Substance with respect to which any
Applicable Requirements require that a notice be given to persons entering or
occupying the Premises or neighboring properties.  Notwithstanding the
foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of the Use as specified in paragraph
1.4 so long as such use is in compliance with all Applicable Requirements, is
not a Reportable Use, and does not expose the Premises or neighboring property
to any meaningful risk of contamination or damage or expose Lessor to any
liability therefor.  In addition, Lessor may condition its consent to any
Reportable Use upon receiving such additional assurances as Lessor reasonably
deems necessary to protect itself, the public, the Premises and/or the
environment against damage, contamination, injury and/or liability, including,
but not limited to, the installation (and removal on or before Lease expiration
or termination) of protective modifications (such as concrete encasements)
and/or increasing the Security Deposit.
(b) Duty to Inform Lessor. If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance has come to be located in, on, under or about the
Premises, other than as previously consented to by Lessor, Lessee shall
immediately give written notice of such fact to Lessor, and provide Lessor with
a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.
(c) Lessee Remediation. Lessee shall not cause or permit any Hazardous Substance
to be spilled or released in, on, under, or about the Premises (including
through the plumbing or sanitary sewer system) and shall promptly, at Lessee's
expense, take all investigatory and/or remedial action reasonably recommended,
whether or not formally ordered or required, for the cleanup of any
contamination of, and for the maintenance, security and/or monitoring of the
Premises or neighboring properties, that was caused or materially contributed to
by Lessee, or pertaining to or involving any Hazardous Substance brought onto
the Premises during the term of this Lease, by or for Lessee, or any third
party.
(d) Lessee Indemnification. Lessee shall indemnify, defend and hold Lessor, its
agents, employees, lenders and ground lessor, if any, harmless from and against
any and all loss of rents and/or damages, liabilities, judgments, claims,
expenses, penalties, and attorneys' and consultants' fees arising out of or
involving any Hazardous Substance brought onto the Premises by or for Lessee, or
any third party (provided, however, that Lessee shall have no liability under
this Lease with respect to underground migration of any Hazardous Substance
under the Premises from adjacent properties).  Lessee's obligations shall
include, but not be limited to, the effects of any contamination or injury to
person, property or the environment created or suffered by Lessee, and the cost
of investigation, removal, remediation, restoration and/or abatement, and shall
survive the expiration or termination of this Lease.  No termination,
cancellation or release agreement entered into by Lessor and Lessee shall
release Lessee from its obligations under this Lease with respect to Hazardous
Substances, unless specifically so agreed by Lessor in writing at the time of
such agreement.
(e) Lessor Indemnification. Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any all environmental damages, including the cost
remediation, which existed as a result of Hazardous Substances on the Premises
prior to the Commencement Date or which are caused by the gross negligence or
willful misconduct of Lessor, its agents or employees. Lessor's obligations, as
and when required by the Applicable Requirements, shall include, but not be
limited to, the cost of investigation, removal, remediation, restoration and/or
abatement, and shall survive the expiration or termination of this Lease.
(f) Investigations and Remediations. Lessor shall retain the responsibility and
pay for any investigations or remediation measures required by governmental
entities having jurisdiction with respect to the existence of Hazardous
Substances on the Premises prior to the Commencement Date, unless such
remediation measure is required as a result of Lessee's use (including
"Alterations", as defined in paragraph 7.3(a) (above) of the Premises, In which
event Lessee shall be responsible for such payment.  Lessee shall cooperate
fully in any such activities at the request of Lessor, including allowing Lessor
and Lessor's agents to have reasonable access to the Premises at reasonable
times in order to carry out Lessor's investigative and remedial
responsibilities.
(g) Lessor Termination Option. If a Hazardous Substance Condition occurs during
the term of this Lease, unless Lessee is legally responsible therefor (in which
case Lessee shall make the investigation and remediation thereof required by the
Applicable Requirements and this Lease shall continue in full force and effect,
but subject to Lessor's rights under Paragraph 13), Lessor may, at Lessor's
option, either (i) investigate and remediate such Hazardous Substance Condition,
if required, as soon as reasonably possible at Lessor's expense, in which event
this Lease shall continue in full force and effect, or (ii) if the estimated
cost to remediate such condition exceeds twelve ( 12) times the then monthly
Base Rent or $100,000, whichever  is greater, give written notice to Lessee,
within thirty (30) days after receipt by Lessor of knowledge of the occurrence
of such Hazardous Substance Condition of Lessor's desire to terminate this Lease
as of the date sixty (60) days following the date of such notice.  In the event
Lessor elects to give a termination notice, Lessee may, within ten (10) days
thereafter, give written notice to Lessor of Lessee's commitment to pay the
amount by which the cost of the remediation of such Hazardous Substance
Condition exceeds an amount equal to twelve (12) times the monthly Base Rent or
$100,000, whichever is greater.  Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within thirty (30) days following such
commitment.  In such event, this Lease shall continue in full force and effect,
and Lessor shall proceed to make such remediation, as soon as reasonably
possible after the required funds are available.
49.2 Inspection; Compliance. Lessor and Lessor's consultants shall have the
right to enter into Premises at any time, in the case of an emergency, and
otherwise at reasonable times, for the purpose of inspecting the condition of
the Premises and for verifying compliance by Lessee with this Lease.  The cost
of any such inspections shall be paid by Lessor, unless a violation of
Applicable Requirements or a contamination is found to exist or be imminent, or
the inspection is requested or ordered by a governmental authority.  In such
case, Lessee shall upon request reimburse Lessor for the cost of such
inspections, so long as such inspection is reasonably related to the violation
or contamination.
 
Initials
_____
_____
 
13

--------------------------------------------------------------------------------


 
50.  SALE OF OFFICE BUILDING PROJECT.  In the event the Office Building Project
is sold to a third party during the term of this Lease, Lessor or Lessor’s
successor-in-interest shall have the right to terminate this Lease including any
“option” as defined in Paragraph 38.1 of this Lease.  In the event Lessor elects
to terminate this Lease, Lessor shall deliver written notice of such election
(the “Termination Notice”).  The Termination Notice shall specify that the Lease
shall terminate not less than six (6) months following delivery of the
Termination Notice.  It is agreed and understood that the Termination Date
specified in paragraph 1.5 of the Basic Lease Provisions shall be advanced to
the date specified in the Termination Notice (but in no event less than six (6)
months following delivery of such Termination Notice).


51. "AS IS CONDITION." Lessee shall accept these Premises in their ''as is"
condition, in clean and good-working order.


52. Lessor must have copy of Insurance Certificate before keys will be given out
for this unit.


53. Lessee will have access to Fitness Center for up to six (6) employees at no
charge.


54. Lessee will continue to have two (2) spaces on the monument signs at no
charge. Lessee shall be responsible for any charges for sign re-lettering.


55. All previous leases between Airport II Property Management and Sysview
Technology are null and void as of the Commencement Date of this Lease.


56.  Lessee is responsible for the cost of making Lessee’s telephone, DSL and
computer related equipment, etc. lines active in Lessee’s Premises.  Lessee
understands that Lessee may use Airport II vendors for this work but Lessee will
be billed directly by the vendor used.  Airport II assumes no liability for this
cost.  Airport II will provide data and telephone wiring as described on the
floor plan if remodel work is part of this Lease.


57.  OFAC CERTIFICATION.  Lessee certifies that it is not acting, directly or
indirectly, for or on behalf of any person, group, entity, or nation named by
any Executive Order or the United States Treasury Department as a terrorist,
“Specially Designated National and Blocked Person”, or other banned or blocked
person, entity, nation, or transaction pursuant to any law, order, rule, or
regulation that is enforced or administered by the Office of Foreign Assets
Control; and it has not executed this Lease, directly or indirectly on behalf
of, or instigating or facilitating this Lease, directly or indirectly on behalf
of, any such person, group, entity, or nation.  Lessee hereby agrees to defend,
indemnify, and hold harmless Lessor from and against any and all claims,
damages, losses, risks, liabilities, and expenses (including attorney’s fees and
costs) arising from or related to any breach of the foregoing certification.


LESSEE AND LESSOR HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOW THEIR INFORMED
AND VOLUNTARY CONSENT THERETO.   THE PARTIES HEREBY AGREE THAT, AT THE TIME THIS
LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE AND
EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.


ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY LESSOR AS TO THE LEGAL
SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION
TO WHICH IT RELATES. THE LESSEE IS URGED TO:
1. SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.
2 RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE
PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE
PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES, THE STRUCTURAL
INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND THE SUITABILITY
OF THE PREMISES FOR LESSEE'S INTENDED USE.
 
 
LESSOR:
LESSEE:
   
AIRPORT II PROPERTY MANAGEMENT            
DOCUMENT CAPTURE TECHNOLOGIES INC.
       
By: ___________________________________
By: ___________________________________
       
Date: _________________________________
Date: _________________________________
       
Address:  1762 Technology Drive
Address:  1772 Technology Drive
Suite 126
San Jose, CA 95110
San Jose, CA  95110
     
Telephone:  (408) 453-0100
Telephone:  (408) 436-9888
Facsimile:   (408) 453-0102
Facsimile:   (408) 436-6151

 
Initials
_____
_____
 
14

--------------------------------------------------------------------------------


 
EXHIBIT ‘A’


RULES AND REGULATIONS FOR
STANDARD OFFICE LEASE


GENERAL RULES
1. Lessee shall not suffer or permit the obstruction of any Common Areas,
including driveways, walkways and stairways.
2. Lessor reserves the right to refuse access to any persons Lessor in good
faith Judges to be a threat to the safety, reputation, or property of the Office
Building Project and its occupants.
3. Lessee shall not make or permit any noise or odors that annoy or interfere
with other lessee's or persons having business within the Office Building
Project.
4. Lessee shall not keep animals or birds within the Office Building Project,
and shall not bring bicycles, motorcycles or other vehicles into areas not
designated as authorized for same.
5. Lessee shall not make, suffer or permit litter except in appropriate
receptacles for that purpose.
6. Lessee shall not alter any lock or install new or additional locks or bolts.
7. Lessee shall be responsible for the inappropriate use of any toilet rooms,
plumbing or other utilities.  No foreign substances of any kind are to be
inserted therein.
8. Lessee shall not deface the walls, partitions or other surfaces of the
Premises or Office Building Project.
9. Lessee shall not suffer or permit any thing in or around the Premises or
Building that causes excessive vibration or floor loading in any part of the
Office Building Project.
10. Furniture, significant freight and equipment shall be moved into or out of
the building only with the Lessor's knowledge and consent, and subject to such
reasonable limitations, techniques and timing, as may be designated by
Lessor.  Lessee shall be responsible for any damage to the Office Building
Project arising from any such activity.
11. Lessee shall not employ any service or contractor for services or work to be
performed in the Building, except as approved by Lessor.
12. Lessor reserves the right to close and lock the Building on Saturdays,
Sundays and legal holidays, and on other days between the hours of 5:00 p.m. and
8:00 a.m. of the following day.   If Lessee uses the Premises during such
period, Lessee shall be responsible for securely locking any doors it may have
opened for entry.
13. Lessee shall return all keys at the termination of its tenancy and shall be
responsible for the cost of replacing any keys that are lost.
14. No window coverings, shades or awnings shall be installed or used by Lessee.
15. No Lessee, employee or invitee shall go upon the roof of the Building.
16. Lessee shall not suffer or permit smoking or carrying of lighted cigars or
cigarettes in areas reasonably designated by Lessor or by applicable
governmental agencies as non-smoking areas.
17. Lessee shall not use any method of heating or air conditioning other than as
provided by Lessor.
18. Lessee shall not install, maintain or operate any vending machines upon the
Premises without Lessor's written consent.
19. The premises shall not be used for lodging or manufacturing, cooking or food
preparation.
20. Lessee shall comply with all safety, fire protection and evacuation
regulations established by Lessor or any applicable governmental agency.
21. Lessor reserves the right to waive anyone of these rules or regulations,
and/or as to any par1icular Lessee, and any such waiver shall not constitute a
waiver of any other rule or regulation or any subsequent application thereof to
such Lessee.
22. Lessee assumes all risks from theft or vandalism and agrees to keep its
Premises locked as may be required.
23. Lessor reserves the right to make such other reasonable rules and
regulations as it may from time to time deem necessary for the appropriate
operation and safety of the Office Building Project and its occupants. Lessee
agrees to abide by these and such rules and regulations.
 
Initials
_____
_____
 
15

--------------------------------------------------------------------------------


 
PARKING RULES


1.  Parking areas shall be used only for parking by vehicles no longer than full
size, passenger automobiles herein called "Permitted Size Vehicles."  Vehicles
other than Permitted Size Vehicles are herein referred to as "Oversized
Vehicles."
2. Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee's employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Lessor for such activities.
3. Parking stickers or identification devices shall be the property of Lessor
and be returned to Lessor by the holder thereof upon termination of the holder's
parking privileges.   Lessee will pay such replacement charge as is reasonably
established by Lessor for the loss of such devices.
4. Lessor reserves the right to refuse the sale of monthly identification
devices to any person or entity that willfully refuses to comply with the
applicable rules, regulations, laws and/or agreements.
5. Lessor reserves the right to relocate all or a part of parking spaces from
floor to floor, within one floor, and/or to reasonably adjacent offsite
location(s), and to reasonably allocate them between compact and standard size
spaces, as long as the same complies with applicable laws, ordinances and
regulations.
6. Users of the parking area will obey all posted signs and park only in the
areas designated for vehicle parking.
7. Unless otherwise instructed, every person using the parking area is required
to park and lock his own vehicle. Lessor will not be responsible for any damage
to vehicles, injury to persons or loss of property, all of which risks are
assumed by the party using the parking area.
8. Validation, if established, will be permissible only by such method or
methods as Lessor and/or its licensee may establish at rates generally
applicable to visitor parking.
9. The maintenance, washing, waxing or cleaning of vehicles in the parking
structure or Common Areas is prohibited.
10. Lessee shall be responsible for seeing that all of its employees, agents and
invitees comply with the applicable parking rules, regulations, laws and
agreements.
11. Lessor reserves the right to modify these rules and/or adopt such other
reasonable and non-discriminatory rules and regulations as it may deem necessary
for the proper operation of the parking area.  Should it become necessary to
designate parking stalls based on Lessee's use of the parking area, Lessor
reserves the right (at Lessor's sole discretion) to designate certain parking
stalls for a particular Lessee's usage with all costs incident to such
designation payable by Lessee.
12. Such parking use as is herein provided is intended merely as a license only
and no bailment is intended or shall be created hereby.
 
Initials
_____
_____
 
16

--------------------------------------------------------------------------------


 
